Citation Nr: 0419842	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a permanent and total disability rating for 
the purpose of VA pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from May 1974 to May 
1976.  His Department of Defense (DD) Form 214 indicates that 
the only foreign service he had was in Europe.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in August 2003.  After receiving a statement 
of the case in September 2003, the veteran perfected his 
appeal to the Board by timely filing a substantive appeal in 
October 2003.  


FINDINGS OF FACT

1.  The veteran has completed two years of college, has 
worked as a lawn service operator, and truck driver and last 
worked in 2002.  

2.  The veteran failed to report for scheduled VA 
examinations in April 2003 and January 2004.  

3.  The evidence does not demonstrate that the veteran has 
ratable disabilities that are of sufficient severity to 
preclude the "average person" from obtaining and retaining 
substantially gainful employment, or that are of sufficient 
severity to preclude him from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

The applicable criteria for a permanent and total disability 
rating that would entitle the veteran to VA pension benefits 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 3.655, 4.15, 4.16, 
4.17 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a  notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in March 2003 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to a 
May 2003 rating decision that initially denied the claim.  
Therefore, because the required notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
He was informed in the September 2003 statement of the case, 
as well as in the March 2003 VA letter of the need to submit 
any and all evidence he had that would assist VA in properly 
adjudicating his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, the veteran has twice been 
scheduled for VA examinations to ascertain the nature and 
severity of his disabilities.  However, he has failed to 
report for those examinations.  Under these circumstances, it 
is apparent that no additional evidentiary development is 
warranted since the veteran has demonstrated his 
unwillingness to provide medical evidence with which VA could 
properly evaluate his claim.  Therefore, the Board finds that 
VA's duty to assist the veteran has been fully accomplished.  

Evidence

The veteran contends that he has medical disabilities that 
prevent him from working, and, therefore, he is entitled to 
VA pension benefits.  He submitted a VA Form 21-526 in July 
2002 that indicated he had completed two years of college, 
had work experience as a truck driver, a carpenter, a lawn 
service operator, and a forklift operator, and had last 
worked in August 1999.  An October 2002 VA medical record 
noted that the veteran had work experience as a truck driver 
and had last worked in 2002.  

In an effort to ascertain the nature and severity of those 
claimed disabilities, the RO scheduled the veteran for 
various medical examinations in both April 2003 and January 
2004, and notification of the examinations were sent to his 
address of record.  He failed to report for any of the 
examinations.  

The only medical evidence in the claims file is a 
psychological assessment of the veteran that was conducted in 
October 2002 while he was hospitalized in the substance abuse 
unit at a VA medical facility.  He was diagnosed with PTSD, 
based on history provided by him concerning stressful events 
he claimed to have been exposed to while serving in Vietnam.  
The record noted that he had a pattern of substance abuse, 
with his drugs of choice being alcohol, cocaine, and 
marijuana.  

The veteran's DD 214 notes that his foreign military service 
was served in Europe.  His service personnel records do not 
indicate that he served in Vietnam.  

Laws and Regulations

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering there from is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.  None of these disabilities is contended or shown.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements at 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, there is 
no medical evidence showing that the veteran has any ratable 
disabilities.  

Nonetheless, when a veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, but is unemployable by reason 
of his age, occupational background, or other related 
factors, a permanent and total disability rating on an 
extraschedular basis is warranted.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Analysis

Because the veteran's claim is an original claim, but not an 
original compensation claim, his failure (twice) to report 
for a VA examination scheduled in conjunction with the claim 
warrants denial under 38 C.F.R. § 3.655(b).  

Even reviewing the veteran's claim on the merits, the Board 
has no medical evidence with which to determine if he is 
unemployable due to medical disabilities, because he has 
twice failed to report for VA medical examinations scheduled 
in conjunction with the claim.  The October 2002 diagnosis of 
PTSD related to traumatic events in Vietnam must be 
discounted because it was predicated on a history of Vietnam 
service provided by the veteran, and the evidence clearly 
shows that he was never in Vietnam.  The evidence does show 
that the veteran has a pattern of substance abuse; however, 
that is not a disability for which an award of pension 
benefits may be based.  

Because the preponderance of the evidence is against the 
veteran's claim for VA pension benefits, the provisions of 
38 U.S.C.A. § 5107, which mandate resolution of reasonable 
doubt in favor of the claimant when the evidence is in 
equipoise, are not applicable.  Accordingly, the claim must 
be denied.  


ORDER

A permanent and total disability rating for VA pension 
purposes is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



